Citation Nr: 1741148	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-26 358	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to November 22, 2010, for the award of service connection for anxiety disorder.  


REPRESENTATION

Veteran represented by:	Terry Klippel, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1967 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

During the April 2017 hearing, the Veteran raised a claim of clear and unmistakable error (CUE) in a June 2002 rating decision denying service connection for nervous condition.  The Veteran has raised an inextricably intertwined issue with the claim for an earlier effective date for the award of service connection for anxiety disorder, which has not been addressed by the Agency of Original Jurisdiction.  Both must be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

A motion to advance on docket has been raised by the Veteran due to severe financial hardship.  See July 2017 correspondence.  The undersigned is granting that motion and advancing the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO denied the claim of service connection for a nervous condition in a June 2002 rating decision.  In a September 2011 rating decision, the RO reopened the claim and granted service connection for anxiety disorder.  The Veteran filed a notice of disagreement (NOD) with respect to the November 22, 2010 effective date for the award of service connection.  

Here, the RO has not yet adjudicated the recently raised CUE issue.  The Board finds that the Veteran's claim for an effective date prior to November 22, 2010 for the award of service connection for anxiety disorder, and his claim with regard to CUE in the June 2002 rating decision are inextricably intertwined, since the CUE claim is attacking the finality of a prior final rating decision.  Therefore, the issue of an earlier effective date must be held in abeyance and remanded to the RO to be addressed after initial adjudication of the CUE claim.  See Harris, supra.

The RO should ensure that all due process requirements are met. The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A(b) (West 2014).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  

2.  The RO should adjudicate the issue of CUE in the June 2002 rating decision that denied service connection for a nervous condition.  

3.  Once the CUE claim has been adjudicated, if necessary, the RO should readjudicate the claim for an earlier effective date for the award of service connection for anxiety disorder.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




